PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 18-3613
                  _____________

        UNITED STATES OF AMERICA,

                              Appellant

                         v.

                STEVEN BAXTER
                 _____________

          On Appeal from the District Court
                 of the Virgin Islands
        District Court No. 3-17-cr-00024-001
   District Judge: The Honorable Curtis V. Gomez
                   _____________

            Argued December 11, 2019

Before: SMITH, Chief Judge, McKEE and SHWARTZ,
                  Circuit Judges

             (Filed: February 21, 2020)
John M. Pellettieri            [ARGUED]
United States Department of Justice
Appellate Section
Room 1264
950 Pennsylvania Avenue, N.W.
Washington, DC 20004

Everard E. Potter
Office of United States Attorney
5500 Veterans Drive
United States Courthouse, Suite 260
St. Thomas, VI 00802
      Counsel for Appellant

Joseph A. DiRuzzo, III           [ARGUED]
Daniel Lader
DiRuzzo & Company
401 East Las Olas Boulevard
Suite 1400
Fort Lauderdale, FL 33301

Michael L. Sheesley
P.O. Box 307728
St. Thomas, VI 00803
      Counsel for Appellee

                             2
                _____________________

               OPINION OF THE COURT
               _____________________

SMITH, Chief Judge.

      Steven Baxter allegedly mailed two packages from
South Carolina to St. Thomas, United States Virgin
Islands. Upon arrival in St. Thomas, U.S. Customs and
Border Protection (CBP) agents opened the packages and
discovered that they contained guns.           Baxter was
apprehended and charged with two counts of illegal
transport of a firearm. During his criminal proceeding, he
moved to suppress the guns as the fruit of unreasonable
searches which violated his Fourth Amendment rights.
The District Court of the Virgin Islands agreed and granted
the motion to suppress. The Government has appealed.

      For the reasons that follow, we conclude that CBP
permissibly conducted the searches pursuant to the border-
search exception to the Fourth Amendment. Because the
searches did not violate Baxter’s constitutional rights, we
will vacate the order granting the motion to suppress and
remand for further proceedings.




                            3
                             I.

                            A.1

      On March 31, 2017, CBP K-9 Officer Joseph Lopez
was working at the Cyril E. King Airport in St. Thomas
with his trained and certified canine, Bo. Per his routine
daily duties, Lopez brought Bo into a cargo plane to
inspect mail that was incoming to the Virgin Islands (also,
“the VI”). Bo alerted to a package, signaling in a manner
indicating the presence of drugs. The package purportedly
had been sent by Jason Price, whose address was in South
Carolina, and had been mailed to a Mekelya Meade in St.
Thomas. It was labeled priority mail and weighed 3
pounds 2.2 ounces.

       Officer Lopez reported the package to CBP Officer
Richard Kouns, who removed it from the plane. Officer
Kouns opened the box and brought out a piece of clothing
that smelled strongly of marijuana, although no drugs were
found in the package. When Officer Kouns returned the
item to the box, a magazine and round of ammunition fell
to the floor. The officers inspected the package more
thoroughly and discovered the unassembled parts of a gun.

      A few days later, on April 3, 2017, a postal inspector
contacted CBP regarding another package which bore the
1
  The factual background is derived from the testimony
presented during the June 4, 2018 suppression hearing.
                            4
same names and addresses as the March 31 package.2
Officers Lopez and Kouns responded to the call and
procured the package. Because of the addresses and the
weight of the package,3 Officer Kouns suspected it might
contain another gun and decided to x-ray it. The x-ray
revealed items that appeared to be a gun and ammunition.
Officer Kouns then opened the package and discovered
what were indeed a gun and ammunition.

      The CBP officers contacted Homeland Security.
Homeland Security Special Agent Alicia Blyden arranged
a controlled delivery of the two packages. Authorities
ultimately apprehended Steven Baxter as the alleged
sender of the packages, and a grand jury charged him with
two counts of illegal transport of a firearm under 18 U.S.C.
§ 922(a)(5).

                            B.

     Baxter moved to suppress the guns, claiming that
CBP’s warrantless searches of the two packages violated



2
  Two packages bearing these names were intercepted on
April 3, 2017, but for present purposes, only one of the
two (the package containing a gun) is relevant.
3
  While the record does not contain information specifying
its precise weight, the second package weighed more than
13 ounces.
                             5
his Fourth Amendment rights.4 After a hearing, the
District Court initially denied suppression with respect to
the March 31, 2017 search and ordered additional briefing
as to the April 3, 2017 search. Subsequently, on
November 26, 2018, the District Court vacated its earlier
partial denial and issued a detailed forty-two page opinion
granting the suppression motion in its entirety. United
States v. Baxter, No. 2017-24, 2018 WL 6173880 (D.V.I.
Nov. 26, 2018).

       In its opinion, the District Court observed that the
packages sent from South Carolina to St. Thomas “never
left United States territory.” Id. at *8. The District Court

4
  Before the District Court, the Government argued that
Baxter lacked standing to challenge the searches because
he lacked an expectation of privacy. Under its theory,
because the packages were sent under the name Jason
Price, only Price would have a legitimate expectation of
privacy in the packages. The District Court rejected the
Government’s claim. On appeal, the Government has not
pursued the standing issue. The standing inquiry for
challenging a search under the Fourth Amendment is not
a jurisdictional matter and therefore can be waived. See
United States v. Stearn, 597 F.3d 540, 551 & n.11 (3d Cir.
2014). Because the Government has waived the issue on
appeal, we will not consider whether Baxter has standing
to challenge the searches. See United States v. Joseph, 730
F.3d 336, 341 (3d Cir. 2013).
                             6
posited that, under the Fourth Amendment, the packages
“remain protected from a warrantless search unless . . .
they are transferred to a foreign territory.”5 Id. at *7. The
District Court acknowledged that, while the Virgin Islands
is not a “foreign territory” or a “foreign country,” id. at
*7–*9, nonetheless “[a]rguably . . . , some type of
border—or an approximation of one—exists” between the
mainland United States and the VI for certain customs
purposes. Id. at *14. But it concluded that searches at that
customs border for purposes of enforcing customs laws are
less important “than the interest of the United States in
enforcing its own Constitution.”6 Id.



5
  The District Court observed that an exception applies if
the warrantless search is conducted by a non-government
agent, but such an exception is irrelevant to Baxter’s case.
6
  The United States’ interest in enforcing the Fourth
Amendment is not typically considered when courts
consider the balance of rights under the Fourth
Amendment. Rather, the familiar balancing test weighs
the Government’s interest in conducting a search versus
an individual’s interest in being free from a search. See
Terry v. Ohio, 392 U.S. 1, 21 (1968) (“[T]here is no ready
test for determining reasonableness [of a search] other
than by balancing the need to search (or seize) against the
invasion which the search (or seizure) entails.” (citation
omitted)).
                             7
      Our Court’s decision in United States v. Hyde, 37
F.3d 116 (3d Cir. 1994), established the applicability of
the border-search exception to the Fourth Amendment at
the customs border between the mainland United States
and the Virgin Islands.7 Because the border-search
exception permits the Government to conduct warrantless

7
  Following the Supreme Court’s lead, Hyde framed the
Government’s power to conduct warrantless border
searches as an “exception” to the Fourth Amendment’s
warrant requirement. See, e.g., 37 F.3d at 119–20 (citing
United States v. Montoya de Hernandez, 473 U.S. 531,
537 (1985), United States v. Ramsey, 431 U.S. 606, 620
(1977), and United States v. 12 200-Ft. Reels of Film, 413
U.S. 123, 125 (1973)). Our reading of those cases
suggests, however, that this is an imperfect locution: a
border search is not an “exception” carved out from the
Fourth Amendment’s application, but rather a border
search is a circumstance in which the Fourth Amendment
was never intended to apply. See Hyde, 37 F.3d at 119
(“The inapplicability of the Fourth Amendment to border
searches was, to the [Ramsey] Court, evident: ‘That
searches made at the border, pursuant to the long-standing
right of the sovereign to protect itself by stopping and
examining persons and property crossing into this country,
are reasonable simply by virtue of the fact that they occur
at the border. . . .’” (quoting 431 U.S. at 616)).
Nonetheless, for consistency’s sake, we employ the
“exception” terminology here.
                             8
searches at the Virgin Islands customs border, the District
Court had to distinguish Hyde. It did so by relying on the
direction that the packages were traveling—i.e., from the
mainland to the Virgin Islands—not from the Virgin
Islands to the mainland, as was the case in Hyde.
       According to the District Court, 19 U.S.C. § 14678
authorizes customs inspections of persons and items upon
entry into the United States, but “[t]he Court is aware of
no statutory authority authorizing similar inspections of
persons or items entering the United States Virgin Islands

8
  Section 1467 provides: “Whenever a vessel from a
foreign port or place or from a port or place in any
Territory or possession of the United States arrives at a
port or place in the United States or the Virgin Islands,
whether directly or via another port or place in the United
States or the Virgin Islands, the appropriate customs
officer for such port or place of arrival may, under such
regulations as the Secretary of the Treasury may prescribe
and for the purpose of assuring compliance with any law,
regulation, or instruction which the Secretary of the
Treasury or the Customs Service is authorized to enforce,
cause inspection, examination, and search to be made of
the persons, baggage, and merchandise discharged or
unladen from such vessel, whether or not any or all such
persons, baggage, or merchandise has previously been
inspected, examined, or searched by officers of the
customs.”
                             9
from the United States mainland.” Baxter, 2018 WL
6173880, at *15. In addition, the District Court weighed
the interests at play and concluded that the balance is
different than that struck in Hyde. The District Court
weighed the Government’s interest in conducting the
searches for customs enforcement purposes against
individuals’ personal privacy interest in mailed packages
and determined “that the government’s interest in
conducting the type of search at issue here is less
compelling than the government’s interest in conducting
the searches at issue in Hyde. In addition, the intrusion on
privacy here is more significant than the intrusion
presented in Hyde.” Id. at *14 n.7. Thus, it concluded
that, when traveling into the Virgin Islands, the personal
interest prevails, and “the warrantless searches of the
sealed mail packages in this matter were not reasonable.”
Id.

       The District Court reiterated, “[i]t is axiomatic that
those things that originate in, and stay within, the territory
of the United States remain free from border searches.” Id.
at *15. Accordingly, the District Court granted Baxter’s
motion to suppress the firearms.




                             10
                            II.

                            A.

       The Government timely appealed. We have
jurisdiction over the Government’s appeal of the order
suppressing evidence pursuant to 18 U.S.C. § 3731. We
review the District Court’s legal conclusions de novo. See
Hyde, 37 F.3d at 118.

                            B.

       Because we disagree with the District Court’s
conclusion that Hyde is inapposite, we begin by turning
our attention to that case. In Hyde, three individuals were
attempting to board a flight from St. Thomas to Miami,
Florida. After the individuals were stopped by Customs,
inspectors conducted pat-downs and discovered cocaine
taped to their bodies under their clothes. The defendants
moved to suppress the cocaine as the fruit of
unconstitutional searches. The District Court granted the
suppression motions. On appeal, the Government argued
that the warrantless searches were constitutional under the
border-search exception to the Fourth Amendment. We
agreed, concluding that an individual “may be subjected
to a routine customs search prior to departure in the




                            11
absence of any degree of suspicion that the individual is
engaged in wrongdoing.” 37 F.3d at 118.
       We first acknowledged the general rule that
“warrantless searches are presumptively unreasonable.”
Id. (quoting Horton v. California, 496 U.S. 128, 133
(1990)). But we also pointed out that searches at a border
are, and always have been, a fundamentally different
category of search. Border searches are one of those
“limited situations [in which] the government’s interest in
conducting a search without a warrant outweighs the
individual’s privacy interest.” Id. As such, “searches at a
border, without probable cause and without a warrant, are
nonetheless ‘reasonable.’” Id. at 118. Indeed, we
reasoned that going back to our country’s founding, the
very first Congress—the same Congress that proposed the
Bill of Rights—specifically authorized warrantless border
searches for the purpose of collecting customs duties, and
“did not intend such searches to come within the
prohibitions of the Fourth Amendment.” Id. at 119.

      We observed in Hyde that the Supreme Court has
recognized, explained, and reaffirmed the border-search
exception in several cases. See id. at 119–20 (citing
cases). Historically, the Government’s broad power to
conduct border searches has been necessary to prevent
smuggling and to prevent prohibited articles from entering
the country. See United States v. 12 200-Ft. Reels of Super
8MM Film, 413 U.S. 123, 125 (1973). Border-search

                            12
jurisprudence demonstrates that the Supreme Court has
“faithfully adhered to” the view that “border searches were
not subject to the warrant provisions of the Fourth
Amendment and were ‘reasonable’ within the meaning of
that Amendment.” United States v. Ramsey, 431 U.S. 606,
617 (1977). The border-search exception is grounded in
the sovereign’s right to control “who and what may enter
the country,” and for that reason, individuals have “limited
justifiable expectations of privacy” when presenting
themselves or their mailed parcels for entry at a border.9
Id. at 620, 623 n.17. Thus, the balance between an
individual’s lesser expectation of privacy at a border tilts
more favorably to the Government, which has a
heightened interest in regulating the collection of duties
and preventing the entry of contraband. See United States
v. Montoya de Hernandez, 473 U.S. 531, 537, 539–40
(1985).

       We acknowledged in Hyde that the Supreme Court
has applied the border-search exception only when an
international boundary “or its functional equivalent”10 is at


9
  In Ramsey, the Supreme Court concluded that the border-
search exception applies to mailed letters in the same way
it applies to individuals. See Ramsey, 431 U.S. at 620.
10
   The “functional equivalent” of an international border
may, for instance, be an airport, if the airport is the first
point of landing after a nonstop flight from abroad. Hyde,
                             13
play. Hyde, 37 F.3d at 120. The border between the
United States and the Virgin Islands is neither an
international boundary nor its functional equivalent, and
so the Supreme Court’s border-search exception cases did
not, by themselves, control our decision in Hyde. Id. at
122. Nonetheless, we decided that the rationale of the
Supreme Court’s international border-search cases applies
with equal force at the customs border that Congress
established between the mainland United States and the
Virgin Islands.11 Id.




37 F.3d at 120 n.2 (citing United States v. Caminos, 770
F.2d 361, 364 (3d Cir. 1985)).
11
   The Virgin Islands is an “unincorporated American
territory.” See Vooys v. Bentley, 901 F.3d 172, 176 (3d
Cir. 2018) (en banc). That is, the VI has not been
“incorporated” into the United States on a path to
statehood. Id. at 176 n.10. Because of its unincorporated
territory status, Congress “has the authority to create a
border for customs purposes” between the VI and the rest
of the country. Hyde, 37 F.3d at 121. Consistent with that
authority, in the Tariff Act of 1930 (which remains in
effect today), Congress specified that the customs territory
of the United States excludes the Virgin Islands. Id.; see
19 U.S.C. § 1401(h) (“The term ‘United States’ includes
all Territories and possessions of the United States except
the Virgin Islands, American Samoa, Wake Island,
                             14
       Like searches at an international border, routine
warrantless searches at the Virgin Islands customs border
would serve the United States’ interest in regulating its
customs system. Id. “Routine warrantless border searches
without probable cause would appear to be as essential to
the accomplishment of the objects of that customs border
as similar traditional searches have universally been
recognized to be to the objectives of traditional customs
systems at international borders.” Id. And, on “the other
side of the balance,” we observed that individuals at the
customs border, like at an international border, have a
lesser privacy expectation than they would within the
mainland United States. Id. Thus, the searches of the
Hyde defendants were reasonable and did not offend the
Fourth Amendment. Id.

       We completed our analysis in Hyde with the
observation that the application of the border-search
exception at the customs border is consistent with the
protections of the Fourth Amendment, which apply within
the territory of the Virgin Islands. See Revised Organic
Act of 1954, 48 U.S.C. § 1561 (“The right to be secure
against unreasonable searches and seizures shall not be
violated. No warrant for arrest or search shall issue, but
upon probable cause, supported by oath or affirmation,
and particularly describing the place to be searched and

Midway Islands, Kingman Reef, Johnston Island, and the
island of Guam.”).
                           15
the persons or things to be seized.”). The existence of
Fourth Amendment protections within the Virgin Islands
does not undermine Congress’s ability to direct that a
customs border exists between the United States mainland
and the Virgin Islands and to protect that customs border
by conducting searches that are “essential to the effective
surveillance of the customs border and to the efficient
collection of the duties Congress had imposed.” Hyde, 37
F.3d at 123.

      In sum, Hyde established that the border-search
exception to the Fourth Amendment permits routine
warrantless customs searches at the customs border
between the mainland United States and the Virgin
Islands.12 Hyde’s vitality is undiminished today.

12
   Hyde held that warrantless searches at the customs
border are constitutionally permissible for the purpose of
surveillance of that border and collection of customs
duties. In Baxter’s case, however, it is immaterial whether
the CBP officers conducted the searches of Baxter’s
packages for the specific purposes that were discussed in
Hyde. Rather, as the Supreme Court held in Whren v.
United States, “[s]ubjective intentions play no role in
ordinary, probable-cause Fourth Amendment analysis.”
517 U.S. 806, 813 (1996). Moreover, although Hyde
concerned searches of individuals who were crossing the
customs border, Hyde’s rationale applies to mailed
packages as well. As the Supreme Court made clear in
                            16
                             C.

         The routine customs searches of Baxter’s packages
were reasonable under Hyde unless, as the District Court
held, it makes a difference that the packages were leaving
the mainland United States rather than entering into it.13

Ramsey, as far as the applicability of the border-search
exception is concerned, there is no distinction between
persons and mailed items. See Ramsey, 431 U.S. at 620
(“The critical fact is that the envelopes cross the border
and enter this country, not that th[ey] are brought in by one
mode of transportation rather than another. It is their entry
into this country from without that makes a resulting
search ‘reasonable.’”).
13
   Neither party has suggested that CBP’s searches of
Baxter’s packages qualify as anything other than routine
customs searches. We are aware that appellate courts have
held that a customs search that poses a serious invasion of
privacy and that would offend the average traveler—like a
body-cavity or strip search—is non-routine and thus
subject to heightened Fourth Amendment scrutiny. United
States v. Whitted, 541 F.3d 480, 485–86 (3d Cir. 2008)
(collecting cases); United States v. Johnson, 991 F.2d
1287, 1291 (7th Cir. 1993). The searches of the mailed
packages here fall far below that level of intrusion.
Accordingly, there is no need for us to consider what
constitutional requirements apply to a non-routine
customs search. See id. (“When a border search and
                              17
We conclude that this directional distinction should have
made no material difference to the District Court’s
analysis. The border-search exception applies regardless
of the direction of a border crossing.

       In United States v. Ezeiruaku, 936 F.2d 136 (3d Cir.
1991), we considered the applicability of the border-
search exception to searches of luggage traveling across
the international border out of the United States.
Specifically, customs inspectors at the Philadelphia
International Airport conducted a warrantless search of
Ezeiruaku’s suitcases, which were about to be loaded onto
an outgoing flight to Frankfurt, Germany.14             The
inspectors discovered $265,000 of unreported cash in one
suitcase. Ezeiruaku was charged with one count of
exporting unreported currency, and he moved to suppress
the cash as fruit of an unconstitutional search. The District
Court granted the motion.

      We reversed, rejecting Ezeiruaku’s claim that the
border-search exception does not apply to articles leaving
the United States. Id. at 143. Consistent with every Court
of Appeals to have considered the issue, we concluded that

seizure becomes nonroutine, a customs official needs
reasonable suspicion to justify it.”).
14
   Because it was the last point of departure before an
international flight, the Philadelphia International Airport
was the functional equivalent of an international border.
Ezeiruaku, 936 F.2d at 139.
                              18
“the traditional rationale for the border search exception
applies as well in the outgoing border search context.”15
Id. Thus, “[b]ecause the luggage . . . was at the functional
equivalent of the border, we [held] that no warrant,
reasonable suspicion or probable cause was needed to
justify the search.” Id.

       Baxter is correct in observing that the Supreme
Court’s border-search cases primarily discuss the United
States’ interest in protecting its borders from illicit entry
of persons and goods into the United States. See, e.g.,
Ramsey, 431 U.S. at 620. This observation does not,
however, undermine the policy reasons we took into
account in Ezeiruaku that justify applying the border-
search exception to any border crossing, regardless of the
direction. The United States has an interest in monitoring


15
  At the time Ezeiruaku was decided, the Second, Fifth,
Eighth, Ninth, and Eleventh Circuit Courts of Appeals had
held that the border-search exception applies regardless of
the direction of the border crossing. See Ezeiruaku, 936
F.2d at 141–43. Since then, the First, Fourth, and Sixth
Circuit Courts of Appeals have joined the consensus. See
United States v. Boumelhem, 339 F.3d 414, 422 (6th Cir.
2003); United States v. Beras, 183 F.3d 22, 26 (1st Cir.
1999); United States v. Oriakhi, 57 F.3d 1290, 1297 (4th
Cir. 1995). We are aware of no Court of Appeals to have
reached a contrary conclusion.
                            19
persons and items that exit the country as well as those that
enter it. Ezeiruaku, 936 F.2d at 143.
       Indeed, in both Hyde and Ezeiruaku, we drew
support for our conclusions based on public policy
concerns. We recognized in Hyde that the United States
has an interest in regulating commerce to enforce its
customs border with the Virgin Islands. See Hyde, 37 F.3d
at 122. This interest applies to goods and currency both
entering and leaving the mainland by crossing that
customs border. Moreover, we observed in Ezeiruaku that
the Government’s concern with the influx of illicit items
into the United States, such as drugs or similar contraband,
gives rise to a parallel interest in monitoring the outflow
of unreported cash that may be supporting the illegal
narcotics trade. 936 F.2d at 143. So, even though drug
trade was not at issue in Ezeiruaku’s case, “in an
environment that sees a massive importation of drugs
across our borders, . . . [s]trong dictates of public policy
reinforce the necessity of identifying, if not monitoring or
controlling, a cash outflow from the country as well as an
influx of narcotics into the country.” Id. The United
States has similar interests at the Virgin Islands customs
border.16


16
  Indeed, the United States has an additional interest in
protecting its territories from the entry of illicit items like
drugs and guns.
                              20
      Thus, under Ezeiruaku, the direction of travel does
not impact the applicability of the border-search
exception. The District Court erred in concluding
otherwise.

                            D.

       Apart from his Fourth Amendment claim, Baxter
also contends that the regulations that authorized the CBP
officers’ searches of the mailed packages are
unconstitutional and invalid for failure to comply with the
Administrative Procedure Act.17 Baxter challenges: (1) 19
C.F.R. § 145.1, a regulation that defines certain classes of
mail; (2) 19 C.F.R. § 145.2, which authorizes, inter alia,
customs examination of “all mail arriving from outside the
U.S. Virgin Islands which is to be delivered within the
U.S. Virgin Islands”; and (3) United States Postal Service
Domestic Mail Manual § 101.6.1, which provides that
mail weighing over 13 ounces is “priority mail.” When
considered in tandem, these three regulations authorized
CBP officers to conduct the customs searches of the two
packages here.18

17
   Baxter does not claim that the CBP officers violated any
applicable statute or regulation in conducting the searches.
18
   Due to their weight, Baxter’s packages qualified as
“priority mail,” not “first class mail,” which is described
in USPS Domestic Mail Manual § 101.6.1, or as “sealed
letter class mail,” described in 19 C.F.R. § 145.1. By
                             21
      Baxter argues that these provisions are invalid for
three reasons: the regulations (1) were issued in the
absence of proper notice and comment procedures, 5
U.S.C. § 553(b), (c); (2) are arbitrary and capricious, 5
U.S.C. § 706(2)(A); and (3) constitute a violation of the
nondelegation doctrine. The Government vigorously
disputes each of these claims.

       Baxter concedes, as he must, that he never presented
these claims to the District Court, and so the District Court
was never given the opportunity to consider them. These
arguments could and should have been presented to the
District Court in the first instance. Because these issues
were asserted for the first time on appeal, we deem them
forfeited and will not consider them. See Gov’t of the V.I.
v. Rosa, 399 F.3d 283, 291 (3d Cir. 2005).

                            III.

       Border searches “have a unique status in
constitutional law.” Ezeiruaku, 936 F.2d at 142 (quoting
United States v. Vega-Barvo, 729 F.2d 1341, 1344 (11th
Cir. 1984)). Indeed, the “longstanding recognition that

regulation, first class mail and sealed letter class mail are
subject to heightened requirements prior to customs
inspection. See 19 C.F.R. § 145.3(b), (e). The packages
at issue here did not qualify for the benefit of those
heightened protections and therefore were subject to
customs inspection under 19 C.F.R. § 145.2.
                              22
searches at our borders without probable cause and
without a warrant are nonetheless ‘reasonable’ has a
history as old as the Fourth Amendment itself.” Ramsey,
431 U.S. at 619.

       The searches of the two packages here, which
occurred at the Virgin Islands customs border, were
routine customs searches that were reasonable under the
border-search exception to the Fourth Amendment. See
Hyde, 37 F.3d at 122; Ezeiruaku, 936 F.2d at 143. Because
the searches did not violate Baxter’s Fourth Amendment
rights, the District Court erred by suppressing the fruit of
those searches. We therefore will vacate the judgment and
remand the matter to the District Court.




                            23